Citation Nr: 0418296	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
July 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
post-traumatic stress disorder (PTSD).

As support for her claim, the veteran testified at a hearing 
at the RO in March 2003.  A local decision review officer 
(DRO) conducted the proceeding.

Unfortunately, the Board cannot yet issue a decision in this 
case because further development is required.  So the claim 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran alleges that she has PTSD as a result of rapes 
and personal assaults she suffered while in service.  Under 
governing criteria, VA will not deny a PTSD claim that is 
based on a personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA or potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2003).  The statement of the case 
(SOC), issued in December 2002, discusses pertinent criteria 
for PTSD with respect to stressors stemming from combat or 
prisoner of war status, but makes no mention of stressors 
related to a personal assault, which is the basis of this 
particular veteran's claim.  So she must be provided the 
pertinent governing criteria.  

Additionally, in her October 2001 statement discussing her 
alleged stressors, the veteran mentioned that she was 
receiving disability benefits from the Social Security 
Administration (SSA).  Thereafter, at a VA psychiatric 
examination in November 2001 and later at her personal 
hearing in March 2003, she again reported receiving SSA 
benefits.  VA's duty to assist includes obtaining records 
from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  Send the veteran a letter apprising 
her of the requirements for establishing 
her entitlement to service connection for 
PTSD based on an alleged personal 
assault.  Also advise her that she can 
identify and/or submit evidence from 
sources other than her service records or 
evidence of behavior changes that may 
constitute credible supporting evidence 
of the stressor and allow her the 
opportunity to furnish this type of 
evidence or advise VA or potential 
sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2003).



3.  Then readjudicate the claim for 
service connection for PTSD - based on a 
personal assault - in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted, 
send the veteran and her representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  The SSOC must include 
recitation and discussion of 38 C.F.R. 
§ 3.304(f)(3) to the specific facts of 
this particular case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




